Exhibit 10.15

 

COURIER CORPORATION

 

Non-Qualified Stock Option Agreement

 

This Agreement made as of this                           day of
                            , 20     by and between Courier Corporation, a
Massachusetts corporation, (the “Company”) and
                                    (the “Optionee”).

 

WITNESSETH THAT:

 

WHEREAS, the Company has instituted a program entitled “Courier Corporation 2005
Stock Equity Plan for Non-Employee Directors” (as amended to date and from time
to time, the “Plan”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
grant of this stock option pursuant and subject to the terms of the Plan;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Optionee agree as follows:

 

1.                                       Grant.  Pursuant and subject to the
Plan the Company does hereby grant to the Optionee a stock option (the “Option”)
to purchase from the Company              shares of its common Stock, par value
$1.00 per share (“Stock”), upon the terms and conditions herein set forth.  This
Option is not intended to qualify as an incentive stock option pursuant to
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.                                       Option Price.  This Option may be
exercised at the price of $            per share of Stock, subject to adjustment
as provided in Section 9.

 

--------------------------------------------------------------------------------


 

3.                                       Term and Exercisability of Option. 
This Option shall be immediately exercisable and shall expire at the close of
business on                              , 20    , unless sooner terminated in
accordance with Section 6.

 

4.                                       Method of Exercise.  At any time from
and after the date on which the Option has become exercisable, it may be
exercised by written notice to the Company stating the number of shares with
respect to which it is being exercised, accompanied by payment in full for such
shares.  As soon as practicable after its receipt of such notice and payment,
the Company shall, without transfer or issue tax to the Optionee (or other
person entitled to exercise this Option), deliver the shares to the Optionee (or
other person entitled to exercise this Option), either electronically or by
means of a stock certificate; provided, however, that the time of such delivery
may be postponed by the Company for such period as may be required for it with
reasonable diligence to comply with any applicable requirements of law.  Payment
of the option price may be made in accordance with the provisions of
Section 7(e) of the Plan.

 

5.                                       Non-assignability of Option Rights. 
Except as allowed by the Plan as it may be amended from time to time, this
Option shall not be assignable or transferable by the Optionee, and shall be
exercisable during his/her lifetime only by him/her.

 

6.                                       Effect of Termination of Directorship
or Death.  The Option shall terminate immediately upon the termination for cause
of the Optionee’s office as a Director of the Company.  For purposes of this
Agreement, termination of the Optionee’s Directorship for cause shall mean
termination on account of his/her fraud, dishonesty or other acts detrimental to
the interests of the Company or any Subsidiary.  In the event that the status of
the Optionee as a Director of the Company terminates for any reason other than
for cause or the Optionee’s death, the Option shall

 

2

--------------------------------------------------------------------------------


 

terminate on the earlier of three months after the date on which the Optionee
ceases to be a Director of the Company, or at its scheduled expiration date as
set forth in Section 3.

 

In the event of the death of the Optionee during his/her term of office as a
Director of the Company or during the three-month period described in the
preceding sentence, the Option shall terminate on the earlier of one year after
the date of his/her death or at its scheduled expiration date as set forth in
Section 3.  After the death of the Optionee, his/her executor, administrator or
any person to whom the Option may be transferred by will or by the laws of
descent and distribution shall have the right to exercise the Option to the
extent to which the Optionee could have exercised it at the time of his death.

 

7.                                       Compliance with Requirements of Law. 
The Company shall not be obligated to sell or issue any shares pursuant to this
Option unless the shares with respect to which this option is being exercised
are at that time effectively registered or exempt from registration under the
Securities Act of 1933, as amended.  In the event shares or other securities
shall be issued which shall not be so registered, the Optionee hereby
represents, warrants and agrees that he/she will receive such shares or other
securities for investment and not with a view to the resale or distribution
thereof, and will execute an appropriate investment letter satisfactory to the
Company and its counsel.

 

8.                                       Rights as Stockholder.  The Optionee
shall have no rights as a stockholder with respect to any shares covered by this
Option until the date of issuance of such shares to him/her either
electronically or by means of a stock certificate.  No adjustment shall be made
for dividends or other rights for which the record date is prior to the date
such shares are issued.

 

9.                                       Changes in Capital Structures.  In the
event that the outstanding shares of Stock of the Company are hereafter
increased or decreased or changed into or exchanged for a different

 

3

--------------------------------------------------------------------------------


 

number or kind of shares or other securities of the Company, by reason of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split-up, combination of shares or dividend payable in capital stock, the Board
shall make appropriate adjustment in the number of shares as to which this
Option, or portion hereof then unexercised, shall be exercisable, to the end
that the Optionee’s proportionate interest shall be maintained as before the
occurrence of such event.

 

10.                                 Time for Acceptance.  Unless the Optionee
shall evidence his/her acceptance of this Option by execution of this Agreement
within seven (7) days after its delivery to him/her, the Option and this
Agreement shall be null and void.

 

11.                                 Miscellaneous Provisions.

 

(a)                                  Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective heirs, executors, administrators, successors and assigns and anyone
claiming under or through them, and also any receiver or trustee in bankruptcy
or insolvency.

 

(b)                                 Governing Law.  This Agreement shall be
governed by and construed and performed in accordance with the laws of the
Commonwealth of Massachusetts.

 

(c)                                  Amendment; Waivers.  This Agreement
contains the entire agreement between the parties with respect to the matters
referred to herein and supersede all prior negotiations, commitments or
understandings.  This Agreement may not be modified or amended, nor may any
provision hereof be waived, except by a further written agreement duly signed by
each of the parties.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Notices.  Any notice in connection with this
Agreement shall be deemed to have been properly delivered if it is in writing
and is delivered in hand or sent by registered mail to the party addressed as
follows;  unless another address has been substituted by notice so given:

 

To the Optionee:                                                      to his/her
address as listed on the
records of the Company

 

To the Company:                                                    Courier
Corporation
15 Wellman Avenue
North Chelmsford, MA 01863

 

Copy
to:                                                                                                 
Goodwin Procter LLP
Exchange Place
Boston, MA  02109
Attention: F. Beirne Lovely, Jr.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by the
undersigned on its behalf, and its corporate seal to be affixed as of the date
set forth below.

 

Date of grant:

COURIER CORPORATION

 

, 20

 

 

 

 

 

(Corporate Seal)

By:

 

 

 

 

Attest:

 

 

 

 

Assistant Clerk

 

 

A C C E P T A N C E

 

I hereby accept the foregoing Option in accordance with its terms and conditions
and in accordance with the terms and conditions of the Courier Corporation 2005
Stock Equity Plan for Non-Employee Directors.

 

 

 

 

 

(Date)

 

(Optionee)

 

 

5

--------------------------------------------------------------------------------